KINKADE, J.
When the facts attending any issue in an action are admitted or the evidence in respect thereto is not in conflict, it is the duty of the trial court to charge the jury the result that must follow an application of the law to the facts so established; and where the question is whether the relation of master and servant or that of independent contractor arises by reason of such facts, the trial court should say to the jury which relation exists, and it is prejudicial error to submit the determination of that question to .the jury.
Judgment affirmed.
Marshall, CJ., Day, Allen, Robinson, Jones and Matthias, JJ., concur.